Simonton, J.,
(charging ¡jury.) You aro trying two distinct cases against the defendant, who was postmaster at Stalesburg, in this state. One of these—the .indictment-—charges him with using in the purchase of merchandise, and in the payment of debts, postage stamps which had been intrusted to him as postmaster. The other—the information—charges him with including in four quarterly returns to the post-office department the stamps so used by him, reporting them as canceled stamps, with the fraudulent intent of increasing his compensation as postmaster. The cases are brought under chapter 259, Act Gong, seventeenth June 1878, (1 Supp. liev. St. U. S. 359.) The defendant, testifying on his own behalf, admitted that he had used stamps on several occasions in paying for merchandise, and remitting money, for the purpose of making change. He says that he did this not dreaming that it was wrong, and that in every instance he had put the money value of the stamps so used in the till of the post-oilice, in fact thus purchasing the stamps irom himself. The act of congress forbids any disposition by a postmaster of stamps intrusted to him except the sale of them at their face value for cash to third persons. He cannot uso them in the purchase of goods or in payment of debts; nor can he purchase them from himself for any such purpose. By his own admission, therefore, he has violated the law, and if you believe him you must find him guilty on the indictment.